UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2014 Commission File Number 001-35591 GRAÑA Y MONTERO S.A.A. (Exact name of registrant as specified in its charter) GRAÑA Y MONTERO GROUP (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Avenida Paseo de la República 4667, Lima 34, Surquillo, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. /s/Dennis Gray Febres Stock Market Representative Graña y Montero S.A.A. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAÑA Y MONTERO S.A.A. By: /s/ DENNIS GRAY FEBRES Name: Dennis Gray Febres Title: Stock Market Representative April 29, 2014 (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT MARCH 31, 2-MONTH PERIOD ENDED IN THIS DATE GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT MARCH 31, 2-MONTH PERIOD ENDED IN THIS DATE CONTENTS Condensed Interim Consolidated Statement of Financial Position Condensed Interim Consolidated Income Statement Condensed Interim Consolidated Statement of Comprehensive Income Condensed Interim Consolidated Statement of Shareholders’ Equity Condensed Interim Consolidated Statement of Cash Flows Notes to the Condensed Interim Consolidated Financial Statements S/. New Peruvian Sol US$ United States dollar (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF INCOME UNAUDITED For the three-month period ended March 31, Note Revenues from construction activities Revenues from services provided Revenue from real estate and sale of goods Cost of construction activities ) ) Cost of services provided ) ) Cost of real estate and goods sold ) ) 15 ) ) Gross profit Administrative expenses 15 ) ) Other income and expenses Other (losses) gains, net ) Operating profit Financial expenses ) ) Financial income Dividends received - Share of the profit or loss in associates and joint ventures under the equity method of accounting Profit before income tax Income tax 16 ) ) Profit for the period Profit attributable to: Owners of the Company Non-controlling interest Earnings per share from continuing operations attributable to owners of the Company during the three-month period ended Weighted average number of shares in issue at S/.1.00 each, at March 31 The accompanying notes on pages 7 to 21 are an integral part of the consolidated financial statements. (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF FINANCIAL POSITION AT DECEMBER 31, 2013 (AUDITED) AND AT MARCH 31, 2014 (UNAUDITED) ASSETS At December 31, March 31, Note Current assets Cash and cash equivalents Trade accounts receivables Outstanding work in progress Accounts receivable from related parties 9 Other accounts receivable Inventories Prepaid expenses Non-current assets classified as held for sale Total current assets Non-current assets Long-term trade accounts receivable Other long-term accounts receivable Available-for-sale financial assets 8 Investments in associates and joint ventures 10 Investment property Property, machinery and equipment 11 Intangible assets 11 Deferred income tax asset Total non-current assets LIABILITIES AND EQUITY At December 31, March 31, Note Current Liabilities Borrowings 12 Trade accounts payable Accounts payable to related parties Current taxes Other accounts payable Other provisions 13 Total current liabilities Non-current liabilities Borrowings 12 Long-term trade accounts payable Other long-term accounts payable Other provisions 13 Derivative financial instruments Deferred income tax liability Total non-current liabilities Total liabilities Equity 14 Capital Legal reserve Premium for share issuance Other comprehensive income Retained earnings Equity attributable to controlling interest in the Company Non-controlling interest Total equity The accompanying notes on pages 7 to 21 are an integral part of the consolidated financial statements. (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME UNAUDITED For the three-month period ended March 31, Profit for the period Other comprehensive income: Items that will not be reclassified to profit or loss Adjustment for actuarial gains and losses, net of tax ) ) Items that may be subsequentlyreclassified to profit or loss Cash flow hedge, net of tax Foreign currency translation adjustment, net of tax ) ) Other comprenhensive income for the period, net of tax ) Total comprehensive income for the period Comprehensive income attributable to: Controlling interest in the Company Non-controlling interest The accompanying notes on pages 7 to 21 are an integral part of the consolidated financial statements. (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CHANGES IN NET SHAREHOLDERS' EQUITY FOR THE PERIODO ENDED MARCH 31, 2, 2014 UNAUDITED Attributable to the controlling interests of the Company Number Premium Other of shares Legal for issuance comprehensive Retained Non-controlling In thousands Capital reserve of shares income earnings Total interest Total Balances as of January 1, 2013 ) Profit for the period - Cash flow hedge - Adjustment for actuarial gains and losses - ) ) - ) Foreign currency translation adjustment - Comprehensive income of the period - Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution - ) - Deconsolidation of subsidiaries - ) ) - Contributions of non-controlling shareholders - Additional acquisition of non-controlling - - - ) - - ) ) ) - Others - - ) ) - ) Total transactions with shareholders - - ) - ) ) ) Balances as of March 31, 2013 Balances as of January 1, 2014 Profit for the period - Cash flow hedge - 8 Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Comprehensive income of the period - ) Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution - ) - Contributions of non-controlling shareholders - Additional acquisition of non-controlling - Total transactions with shareholders - ) Balances as of March 31, 2014 The accompanying notes on pages 7 to 21 are an integral part of the consolidated financial statements. (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS UNAUDITED For the three-month period ended March 31, Note OPERATING ACTIVITIES Profit before income tax Adjustments toprofit not affecting cash flows from operating activities: Depreciation 15 Amortization of other assets 15 Other Provisions - Share of the profit and loss in associates under the equity method of accounting ) ) Reversal of provisions ) ) Profit on sale of property, plant and equipment ) ) Foreign exchange losses on operating activities Net variations in assets and liabilities: Increase (Decrease) trade accounts receivable ) Decrease in other accounts receivable ) ) Increase in other accounts receivable from related parties Decrease in inventories ) ) Decrease in pre-paid expenses and other assets ) ) Decrease in trade accounts payable ) ) (Decrease) increase in other accounts payable ) Increase in other accounts payable to related parties Increase (decrease) in other provisions ) Payments for intangible purchase - Concessions ) ) Payment of income tax ) ) Net cash provided by (applied to) operating activities ) INVESTING ACTIVITIES Sale of property, machinery and equipment Dividends received - Payment for Investment in associates - ) Payment for purchase of property investments ) ) Payments for intangible purchase ) ) Direct cash inflow (outflow) from acquisition of subsidiaries - ) Payments for fixed asset purchase ) ) Net cash applied to investing activities ) ) FINANCING ACTIVITIES Loans received Amortization of loans received ) ) Interest payment ) ) Dividends paid to non-controlling interest ) ) Cash received (contribution return) to non-controlling shareholders Acquisition or sale of interest in a subsidiary of non-controlling shareholders ) - Capital contribution - Net cash (applied to) provided by financing activities ) (Net decrease) net increase in cash ) ) Cash decrease in deconsolidation ) - Exchange losses on cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period NON-CASH TRANSACTIONS: Acquisition of assets through finance leases Dividends declared Increase of participation in associate - The accompanying notes on pages 7 to 22 are an integral part of the consolidated financial statements. (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT MARCH 31, 2(UNAUDITED), AND AT DECEMBER 31, 2013 (AUDITED) 1 GENERAL INFORMATION The Company is the parent company of the Graña y Montero Group (hereinafter the Group) and its principal activity is the holding of investments in the different companies of the Group. Additionally, the Company provides services of general management, financial management, commercial management, legal advisory and human resources management to Group companies; it is also engaged in the leasing of offices to Group companies and third parties. The Group is a conglomerate of companies with operations including different business activities, of which the most significant are engineering and construction, infrastructure (public concession operation), real estate businesses and technology services. These condensed interim consolidated financial statements as of March 31, 2014 have been prepared and authorized for issuance by the Chief Financial Officer on April 29, 2014. 2 BASIS OF PREPARATION These condensed interim consolidated financial statements for the three -month period ended March 31, 2014 have been prepared in accordance with (IAS 34) “Interim financial reporting”.The condensed interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements for the year ended December 31, 2013, which have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies used in the preparation of these interim condensed consolidated financial statements are consistent with those applied in the preparation of the year-end financial statements at December 31, 2013 4 FINANCIAL RISK MANAGEMENT 4.1Financial risk factors The Group’s activities expose it to a variety of financial risks: market risk (including currency risk, price risk, fair value interest rate risk and cash flow interest rate risk), credit risk and liquidity risk. The condensed interim consolidated financial statements do not include all financial risk management information and disclosures required in the annual financial statements; these should be read in conjunction with the Group’s annual financial statements as of December 31, 2013.There have been no changes since year-end in the risk management department of the Group or in any risk management policies. 4.1.1Market risk – Compared to year end, no new material market risk hedging arrangements have occurred. 4.1.2Credit risk – Compared to year end, the Group has no exposure to any new relevant credit risk. 4.1.3Liquidity risk - Compared to year end, no major changes in undiscounted contractual cash flows have occurred, except for changes in the structure of the Group’s liabilities, resulting from an increase in the short-term debt, mainly for working capital. The following table categorizes the Group’s financial liabilities into relevant maturity groupings based on the remaining period from the date of the statement of financial position to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows: Less than 1 From 1 to 2 From 2 to 5 Over year years years 5 years Total As of December 31, 2013 Borrowing (except for finance leases) - Finance leases liabilities Trade accounts payable - - Accounts payable to related parties - - - Other accounts payable Trading and net settled derivative financial instruments (interest rate swaps) - - As of March 31, 2014 Borrowing (except for finance leases) - Finance leases liabilities Trade accounts payable - - Accounts payable to related parties - - - Other accounts payable Trading and net settled derivative financial instruments (interest rate swaps) - - 4.2 Capital management - The Group monitors capital on the basis of the gearing ratio. This ratio is calculated as net debt divided by total capital. Net debt is calculated as total borrowings (including current and non-current borrowings), less cash and cash equivalents. Total capital is calculated as total ‘equity’ as shown in the consolidated statement of financial position plus net debt. As of December 31, 2013 and March 31,2014, no gearing ratio was part of the analysis because cash surpluses were higher than financial obligations and equity had not been used to secure compliance with financial obligations as it is shown in the table below. December 31, March 31, Total borrowing Less: Cash and cash equivalents ) ) Net debt ) ) Total equity Total capital Gearing ratio 4.3Fair value estimation - For the classification of the type of valuation used by the Group for its financial instruments at fair value, the following levels of measurement have been established: - Level 1: Measurement based on quoted prices in active markets for identical assets or liabilities. - Level 2: Measurement based on inputs other than quoted prices included within Level 1 that are observable for the asset or liability (level 1), either directly (that is, as prices) or indirectly (that is, derived from prices). -
